Citation Nr: 0700350	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability exhibited by 
generalized joint pain.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The Board remanded this case on July 2, 2004 for proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) and for further development.  The Board again remanded 
this case on June 27, 2005 for further development and VA 
examination.  Regrettably, this case must again be remanded, 
this time for non-compliance with the Board's June 27, 2005 
remand instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was diagnosed with polyarthritis by a private 
physician on August 17, 2001, which was within one year of 
his separation from service.  Diagnosis of arthritis based on 
X-ray findings, if manifested to a compensable degree within 
one year of separation of service, is presumed to have been 
incurred in service under 38 C.F.R. §§ 3.307, 3.309(a).  

The Board's June 27, 2005 remand explicitly instructed that 
the VA examination as to include "X-ray studies."  X-ray 
studies were not obtained during a February 2006 examination, 
so the AMC scheduled a second VA examination, specifically 
requesting that X-ray studies be obtained in order to comply 
with the Board's remand.  Unfortunately, the second VA 
examination in April 2006 failed to include X-ray studies, 
with the examiner merely noting in his report that because no 
X-rays had been performed he had none to review.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court. Id.  Accordingly, this case must be remanded for 
compliance with the Board's request that a VA examination 
include X-ray studies.

There appears to have been some confusion during the April 
2006 VA examination in locating the August 17, 2001 diagnosis 
of polyarthritis.  To be clear, the diagnosis has been 
flagged by the Board with a red tab.  The document is 
included among the materials submitted by Dr. G.Suric, 
captioned "Progress Notes" at the top left of the page, 
with three hand-written dates, 7/26/01, 8/17/01, and 8/22/01, 
appearing in the left margin.  The polyarthritis diagnosis is 
included in the 8/17/01 entry.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the veteran to be afforded 
an examination by a VA physician to 
determine the nature and etiology of 
any disability exhibited by generalized 
joint pain.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  The examiner 
should review the private physician's  
diagnosis of polyarthritis dated August 
17, 2001, which has been flagged with a 
red tab bearing the label:

     Polyarthritis Diagnosis
                   AUGUST 17, 2001

All indicated testing should be 
conducted, including X-ray studies.  A 
complete history should be elicited.  
The examiner should identify any 
currently present generalized joint 
pain, to include polyarthritis.  The 
examiner should provide an opinion, 
based upon the claims folder review and 
the examination results, whether there 
is a 50 percent probability or greater 
that any current disability exhibited 
by generalized joint pain, including 
polyarthritis, was incurred in or 
aggravated by his military service.  
The opinion should address the August 
17, 2001 diagnosis of polyarthritis by 
the veteran's private physician and 
provide a supporting rationale for all 
opinions set forth in the examination 
report.

2.	Then, the RO should readjudicate the 
issue of service connection for 
generalized joint pain on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.

The veteran is advised that failure to cooperate by failing 
to report for examination may result in an adverse outcome.  
38 C.F.R. § 3.655 (2006).  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


